              Case 1:19-cv-01511-EPG Document 18 Filed 07/23/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
                                     UNITED STATES DISTRICT COURT
 7
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 8                                          FRESNO DIVISION

 9 ALMA ALICIA PRICILLA MUNOZ,                     Case No. 1:19-cv-01511-EPG
10                 Plaintiff,                      ORDER FOR THE AWARD OF ATTORNEY
11                                                 FEES UNDER THE EQUAL ACCESS TO
                           v.                      JUSTICE ACT (EAJA)
12                                                 28 U.S.C. § 2412(d)
     ANDREW SAUL, COMMISSIONER OF
13   SOCIAL SECURITY,                              (ECF No. 17)
14                 Defendant.
15
16          Based upon the parties’ Stipulation for the Award of Attorney Fees under the Equal Access to

17 Justice Act, (ECF No. 17),
18          IT IS HEREBY ORDERED that fees and expenses in the amount of $4,577.08 be awarded

19 subject to the terms of the Stipulation.
20
     IT IS SO ORDERED.
21
22       Dated:    July 23, 2020                            /s/
                                                     UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
